Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group II (claims 55-56, 59-61, 63-64, 121, 127, 141-142, 144) in the reply filed on 03/05//2021 is acknowledged (based on the updated restriction requirement below).
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).	 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.1A. 	
Group I, claims 3-4, 6, 15, 25, 32, 34, 36, 45, 73-74, 82-83, 88-90, 92, 157-158 drawn to methods, providing an adhesion stage, a member, a polymerizable liquid and undergoing polymerization of the polymerizable liquid by exposing the build region to energy.
 II, claims 55-56, 59-61, 63-64, 121, 127, 141-142, 144 drawn to apparatuses, comprising a support, an adhesion stage, a member, a polymerizable liquid supply and an energy source configured to deliver energy to the build region.
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
1B.
	Groups I & II lack unity of invention because Group I requires that, the methods provide an adhesion stage, a member, a polymerizable liquid and undergoing polymerization of the polymerizable liquid by exposing the build region to energy and Group II requires that, apparatuses comprise a support, an adhesion stage, a member, a polymerizable liquid supply and an energy source configured to deliver energy to the build region.
Additionally, the technical feature of group I does not make a contribution over the prior art in view of Desimone et al. (WO 2014/126830) because Desimone discloses as illustrated in Fig. 1, methods provide an adhesion stage (Fig. 1, item carrier), a member (Fig. 1, item permeable build surface), a polymerizable liquid (Fig. 1, item polymerizable liquid) and energy source (Fig. 1, item irradiate).
    Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 142 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 142 recites the limitations "the membrane" in line 3. There is insufficient antecedent basis for these limitations in the claim. For examination purposes claim 142 will be read as if dependent of claim 141, which recites a membrane.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 55-56, 59, 60-61, 63-64, 127 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robeson et al (US 2017/0028618).
Regarding claims 55-56, 59, 61, 63, 127, Robeson discloses that, as illustrated in Fig. 2, an apparatus for forming a three-dimensional object (Fig. 2, label of 3D object) from a polymerizable liquid (Fig. 2, label of polymerizable liquid), comprising:
a support (see label of the support in attached annotated Figure I); 
an adhesion stage (Fig. 2, label of carrier) operatively associated with the support on which adhesion stage the three-dimensional object is formed;
a member (Fig. 2, label of window) having a mobile phase which is a layer of a dewetting phase thereon (Fig. 2, label of immiscible liquid pool; For a perfectly or highly non-wettable immiscible liquid surface, dewetting may occur in the polymerization zone as the part is moved vertically creating voids ([0081], lines 7-10 from bottom)), the mobile phase having a build surface (see label of build surface of polymerizable liquid in attached annotated Figure I), the adhesion stage and the build surface defining a build region therebetween (as shown) (related to claim 127);
an optically transparent cooling apparatus (Robeson discloses that, while in the illustrated embodiments the pool is shown as a static or stationary pool, in other embodiments circulation (in a loop) of immiscible liquid may be provided through the pool, for example to cool the pool, or refresh oxygen content therein (e.g., of fluorinated fluids) ([0065]). Thus, when the circulation of immiscible liquid occurs in the closed loop, the section of the immiscible liquid between polymerizable liquid and the member (window) is one portion of a cooling apparatus (see label of one section of a cooling device in attached annotated Figure I). This section of the cooling device is optically transparent and allows transduction or transmission of energy 56, 59 and 63);
a polymerizable liquid (Fig. 2, label of polymerizable liquid) comprising a light curable or electromagnetic radiation curable light liquid (Fig. 2, label of polymerizable liquid) in the build region for solidification or polymerization;
an energy source (Fig. 2, label of irradiation source) configured to deliver energy to the build region through the member to form a solid polymer (Fig. 2, label of 3D object) from the polymerizable liquid; and
at least one controller operatively associated with the energy source for delivering energy to the build region, the at least one controller also operatively associated with the cooling apparatus for cooling the build region, the at least one controller also operatively associated with the adhesion stage for advancing the adhesion stage away from the build surface at a rate is dependent on energy intensity to form the three-dimensional object from the solid polymer (A controller (e.g. a computer with appropriate interface and program) may be provided, which operates the carrier, heater, and cooler, e.g., responsive to data such as current temperature of the immiscible liquid as determined by the temperature sensor ([0063], lines 3-8 from bottom); Preferably, the light source comprises a spatial light modulation array such as a liquid crystal light valve array or micromirror array or DMD (e.g. with an operatively associated digital light processor, typically in turn under the control of a suitable controller), configured to carry out exposure or irradiation of the ploymerizable liquid without a mask, e.g., by maskless photolithography ([0067], lines 3-9 from bottom)) (related to claim 61). 

    PNG
    media_image1.png
    578
    633
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 2 in the teachings of Robeson) 
Regarding claim 60, Robeson discloses that, as illustrated in attached annotated Figure I, in the apparatus the optically transparent cooling apparatus (see label of one section of cooling device in cooling loop in attached annotated Figure I) spans the entire span of the build region (as shown).  
Regarding claim 64, Robeson discloses that, in the apparatus the adhesion stage is operatively associated with a actuation arm configured to advance the adhesion stage away from the build stage (In other embodiments of the invention, the advancing step is carried out continuously, at a uniform or variable rate ([0097], lines 1-3)). Further, Robeson discloses that, the apparatus comprising pausing the advancing of the adhesion stage away from the build .
Claims 121-122, 141-142 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robeson et al (US 2017/0028618).
Regarding claim 121-122, Robeson discloses that, as illustrated in Fig. 2, an apparatus for forming a three-dimensional object (Fig. 2, label of 3D object) from a polymerizable liquid (Fig. 2, label of polymerizable liquid), comprising:
a support (see label of the support in attached annotated Figure I); 
an adhesion stage (Fig. 2, label of carrier) operatively associated with the support on which adhesion stage the three-dimensional object is formed;
a member (Fig. 2, label of window) having a mobile phase which is a layer of a dewetting phase thereon (Fig. 2, label of immiscible liquid pool; For a perfectly or highly non-wettable immiscible liquid surface, dewetting may occur in the polymerization zone as the part is moved vertically creating voids ([0081], lines 7-10 from bottom)), the mobile phase having a build surface (see label of build surface of polymerizable liquid in attached annotated Figure I), the adhesion stage and the build surface defining a build region therebetween (as shown);
an optionally transparent cooling apparatus (Robeson discloses that, while in the illustrated embodiments the pool is shown as a static or stationary pool, in other embodiments circulation (in a loop) of immiscible liquid may be provided through the pool, for example to 
a polymerizable liquid (Fig. 2, label of polymerizable liquid) comprising a light curable or electromagnetic radiation curable light liquid (Fig. 2, label of polymerizable liquid) in the build region for solidification or polymerization;
an energy source (Fig. 2, label of irradiation source) configured to deliver energy to the build region through the member to form a solid polymer (Fig. 2, label of 3D object) from the polymerizable liquid.
at least one controller operatively associated with the energy source for delivering energy to the build region, the at least one controller also operatively associated with the cooling apparatus for cooling the build region, the at least one controller also operatively associated with the adhesion stage for advancing the adhesion stage away from the build surface at a rate is dependent on energy intensity to form the three-dimensional object from the solid polymer (A controller (e.g. a computer with appropriate interface and program) may be provided, which operates the carrier, heater, and cooler, e.g., responsive to data such as current temperature of the immiscible liquid as determined by the temperature sensor ([0063], lines 3-8 from bottom); Preferably, the light source comprises a spatial light modulation array 122). 
	Regarding claim 141, Robeson discloses that, as illustrated in attached annotated Figure I, the apparatus further comprising an outlet is in fluid communication with the mobile phase and an inlet in fluid communication with the mobile phase (see label of one section of cooling device in cooling loop (including immiscible liquid pool (the mobile phase)) having inlet and outlet; In other words, the section of the cooling loop has to be involved inlet and outlet to circulate immiscible liquid).       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 142 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Robeson et al (US 2017/0028618) as applied to claim 141 above, further in view of Lawton et al (US Patent No. 5,122,441).
Regarding claim 142, Robeson discloses that, as illustrated in attached annotated Figure I, the apparatus further comprising an outlet is in fluid communication with the mobile phase and an inlet in fluid communication with the mobile phase (see label of one section of cooling 
     It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robeson to incorporate the teachings of Lawton to provide a membrane (semipermeable film) to allow a flow of mobile phase across it. Doing so would be possible to accomplish the production of 3D object with layers of improved flatness, accuracy and integrity, as recognized by Lawton (col. 1, lines 6-14).
Claim 144 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Robeson et al. and Lawton as applied to claim 142 above, further in view of Shedd et al. (US 2015/0138723).
Regarding claim 144, Robeson discloses that, the apparatus provides the polymerizable liquid and the mobile phase forming a three-dimensional object. Robeson discloses that, a controller (e.g. a computer with appropriate interface and program) may be provided, which operates the carrier, heater, and cooler, e.g., responsive to data such as current temperature of the immiscible liquid as determined by the temperature sensor ([0063], lines 3-8 from bottom).

In the same field of endeavor, cooling modules, Shed discloses that, as illustrated in Figs. 6-7 and 13, Fig. 13 shows a schematic of a cooling apparatus 1 including a filter 260 located between the reservoir 200 and the pump 20 in the primary cooling loop 300 (outside the build region). The filter 260 can trap and prevent debris from entering and damaging the pump 20 ([0221], lines 1-3). In some examples, the heat sink module 100 (the build region) can include a filter 260 to ensure that no debris is permitted to enter the heat sink module and clog orifices 155 within the heat sink module. The filter 260 can be disposed within the heat sink module (e.g. a removable filter that is inserted within the inlet port 105, inlet passage 165, or inlet chamber 145), or can be attached in-line with the heat sink module 100, such as a filter component that is threaded onto the inlet port and that contains a filtration device (inside the build region) ([0222], lines 1-9). Thus, Shedd discloses that the one of the filtering the mobile phase and the one of the filtering occurs outside of the build region and along the closed loop. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Shedd to provide that the one or more of filtering the mobile phase inside and outside of the build region and along the closed loop. Doing so would be possible preventing clog in the pump or heat sink module, as recognized by Shedd ([0221] and [0222]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742